Per Curiam.
Plaintiff’s attorney was well within his rights in his examination of the prospective jurors. Section 452 of the Civil Practice Act states that the fact that a juror is in any manner interested in any insurance company issuing policies for protection against liability for damages for injury to persons or property will constitute a good ground for challenge to the favor as to such juror. The plaintiff was entitled to inquire fully into all the facts bearing upon any interest which any prospective juror might have in any such insurance company. Also plaintiff’s counsel very properly showed the interests of the investigator for the defendant’s insurance company when such investigator was offered as a witness by the defendant. The summation by defendant’s counsel with its appeal to the financial interest of the jurors themselves and its illy disguised appeal to race prejudice was wholly out of place in *173a court of justice and must be severely condemned. Defendant’s counsel is in rather the anomalous situation of conceding his own transgression in this regard but still urging that a new trial should be granted because the plaintiff also offended. Plaintiff’s counsel apparently felt it necessary to answer the improper arguments of his adversary and we do not condone such action on his part. The defendant does not come to us with clean hands and it should not be allowed to now take advantage of its adversary’s missteps when it was the first and chief offender. It would be an injustice to deprive this plaintiff of her verdict under these circumstances and we, therefore, leave these parties as we find them.
The judgment and order should be affirmed, with costs.
Hill, P. J., Bliss and Heffernan, JJ., concur; Crapser, J., dissents and votes to reverse, for the reasons stated in an opinion prepared by the late Justice Rhodes, which reflects the views of Crapser, J., and is hereby adopted by him.